



EXHIBIT 10.7
PROS
NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK UNITS
(U.S. Participants)
PROS Holdings, Inc. (the “Company”) has granted to the Participant an award of
Performance Restricted Stock Units (the “Award”) pursuant to the PROS 2017
Equity Incentive Plan (the “Plan”) and the Performance Restricted Stock Units
Agreement attached to this Grant Notice (the “Agreement”), each of which
entitles the Participant to the right to receive on the applicable Settlement
Date one (1) share of Stock, as follows:


Participant:
___________________________________
Employee ID:
________________________
Date of Grant:
___________________________________
Expiration Date:
___________________________________
Number of Units:
___________________,(each a “Unit”), subject to adjustment as provided by the
Agreement.
Vested Units:
Except as provided by the Agreement, the Units shall vest if at all on the
date(s) when the Company’s Common Stock attains an Average Per Share Closing
Price equal to or greater than the price specified below for at least ninety
(90) calendar days at any time prior to the Expiration Date (the “Vesting
Date(s)”), provided that the Participant’s Service has not terminated prior to
such date. The number of Vested Units (if any and disregarding any resulting
fractional Unit) as of the Vesting Date is determined by multiplying the Number
of Units times the Vested Percentage applicable to the Company’s Common Stock
price, specified below:
 
Price
Vested Percentage
 
 
 
Settlement Date:
For each Vested Unit, except as otherwise provided by the Award Agreement, a
date occurring no later than the 30th day following each Vesting Date.



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Agreement, both of which are made a part of this document. The Participant
acknowledges that copies of the Plan, the Agreement and the prospectus for the
Plan are available on the Company’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and the Agreement, and hereby accepts
the Award subject to all of their terms and conditions.


PROS HOLDINGS, INC.
PARTICIPANT
 
 
By: ___________________________________________
_________________________________________________
 
Signature
 
_________________________________________________
 
Date
Address:
3100 Main Street
_________________________________________________
 
Suite 900
Address
 
Houston, TX 77002
 
 
 
 
ATTACHMENTS:
2017 Equity Incentive Plan, as amended to the Date of the Award; PROS Holdings,
Inc. Performance Restricted Stock Units Agreement and Award Prospectus






--------------------------------------------------------------------------------










PROS
PERFORMANCE RESTRICTED STOCK UNITS AGREEMENT
(U.S. Participants)


PROS Holdings, Inc. has granted to the Participant named in the Notice of Grant
of Performance Restricted Stock Units (the “Grant Notice”) to which this
Performance Restricted Stock Units Agreement (the “Agreement”) is attached an
Award consisting of Performance Restricted Stock Units subject to the terms and
conditions set forth in the Grant Notice and this Agreement. The Award has been
granted pursuant to the PROS 2017 Equity Incentive Plan (the “Plan”), as amended
to the Date of Grant, the provisions of which are incorporated herein by
reference. By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
the shares issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Agreement and the Plan and (c) agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Grant Notice, this Agreement or the Plan.
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a)“Average Per Share Closing Price” means the average of the daily closing
prices per share of the Company’s Common Stock as reported on the New York Stock
Exchange for all trading days falling within an applicable calendar day period
described in the Grant Notice. The Average Per Share Closing Price shall be
adjusted in each case to reflect an assumed reinvestment, as of the applicable
ex-dividend date, of all cash dividends and other cash distributions (excluding
cash distributions resulting from share repurchases or redemptions by the
Company) paid to stockholders, as applicable, between the Date of Grant and the
Expiration Date. The method of adjustment of the Average Per Share Closing Price
to reflect the assumed reinvestment of cash dividends and other cash
distributions to stockholders is illustrated in Appendix A to this Agreement.
(b)“CIC Price Per Share” means the price per share of Stock to be paid to the
holder thereof in accordance with the definitive agreement governing the
transaction constituting the Change in Control (or, in the absence of such
agreement, the closing price per share of Stock as reported on the New York
Stock Exchange for the last trading day of the Adjusted Performance Period),
adjusted to reflect an assumed reinvestment, as of the applicable ex-dividend
date, of all cash dividends and other cash distributions (excluding cash
distributions resulting from share repurchases or redemptions by the Company)
paid to stockholders between the Date of Grant and the date of a Change in
Control occurring prior to the Expiration Date.
(c)“Dividend Equivalent Units” mean additional Performance Restricted Stock
Units credited pursuant to Section 3.3. Unless otherwise specified, all
references to a “Section” herein shall be to this Agreement.
(d)“Units” mean the Performance Restricted Stock Units originally granted
pursuant to the Award and the Dividend Equivalent Units credited pursuant to the
Award, as both shall be adjusted from time to time pursuant to Section 9.
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated





--------------------------------------------------------------------------------





by the context, the singular shall include the plural and the plural shall
include the singular. Use of the term “or” is not intended to be exclusive,
unless the context clearly requires otherwise.


2.    ADMINISTRATION.
All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All determinations by the Committee shall be final and binding upon
all persons having an interest in the Award. Any Officer shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, or election which is the responsibility of or which is allocated to
the Company herein, provided the Officer has apparent authority with respect to
such matter, right, obligation, or election.
3.    THE AWARD.
3.1    Grant of Performance Restricted Stock Units. On the Date of Award, the
Participant shall acquire, subject to the provisions of this Agreement, the
Number of Performance Restricted Stock Units set forth in the Grant Notice,
subject to adjustment as provided in Section 3.3 and Section 9. Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.


3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than to satisfy applicable tax withholding, if any, with
respect to the vesting of the Units, or issuance of shares of Stock) as a
condition to receiving the Units or shares of Stock issued upon settlement of
the Units, the consideration for which shall be past services actually rendered
and/or future services to be rendered to a Participating Company or for its
benefit. Notwithstanding the foregoing, if required by applicable state
corporate law, the Participant shall furnish consideration in the form of cash
or past services rendered to a Participating Company or for its benefit having a
value not less than the par value of the shares of Stock issued upon settlement
of the Units.


3.3    Dividend Equivalent Units. On the date that the Company pays a cash
dividend to holders of Stock generally, the Participant shall be credited with a
number of additional whole Dividend Equivalent Units determined by dividing
(a) the product of (i) the dollar amount of the cash dividend paid per share of
Stock on such date and (ii) the total number of Vested Units and Dividend
Equivalent Units previously credited to the Participant pursuant to the Award
and which have not been settled or forfeited pursuant to the Company
Reacquisition Right (as defined below) as of such date, by (b) the Fair Market
Value per share of Stock on such date. Any resulting fractional Dividend
Equivalent Unit shall be rounded to the nearest whole number. Such additional
Dividend Equivalent Units shall be subject to the same terms and conditions and
shall be settled or forfeited in the same manner and at the same time as the
Performance Restricted Stock Units originally subject to the Award with respect
to which they have been credited.


4.    CERTIFICATION OF VESTED UNITS.
4.1    Level of Performance Measure Attained. As soon as practicable following
each Vesting Date, but in any event no later than the 30th day following the
Vesting Date, the Committee shall certify in writing the number of Units which
have become Vested Units.


4.2    Adjustment for Leave of Absence or Part-Time Work. Unless otherwise
required by law or Company policy, if the Participant takes one or more unpaid
leaves of absence in excess of thirty (30) days in the aggregate during the
Performance Period, the number of Units which would





--------------------------------------------------------------------------------





otherwise become Vested Units shall be prorated on the basis of the number of
days of the Participant’s Service during the Performance Period during which the
Participant was not on an unpaid leave of absence. Unless otherwise required by
law or Company policy, if the Participant commences working on a part-time basis
during the Performance Period, the Committee may, in its discretion, reduce on a
pro rata basis (reflecting the portion of the Performance Period worked by the
Participant on a full-time equivalent basis) the number of Units which would
otherwise become Vested Units, or provide that the number of Units which would
otherwise become Vested Units shall be reduced as provided by the terms of an
agreement between the Participant and the Company pertaining to the
Participant’s part-time schedule.


5.    VESTING OF UNITS.
5.1    Normal Vesting. Except as otherwise provided by this Section, Section 5.2
or Section 5.3, Units shall vest and become Vested Units as provided in the
Grant Notice. Dividend Equivalent Units shall become Vested Units at the same
time as the Performance Restricted Stock Units originally subject to the Award
with respect to which they have been credited.


5.2    Acceleration of Vesting Upon a Change in Control. Upon a Change in
Control prior to the Expiration Date, the Units shall vest if at all, as
specified in the Grant Notice, except that for purposes of determining any
Vested Units, the Average Per Share Closing Price will be deemed to be the CIC
Price Per Share. Any Units which do not vest upon a Change in Control will be
forfeited and the Participant will not have any further rights regarding
unvested Units under the Award. Any Vested Units upon a Change in Control shall
be settled in accordance with Section 7 immediately prior to the consummation of
the Change in Control.


5.3    Vesting Upon Involuntary Termination in Anticipation of a Change in
Control. In the event that Participant’s Service is terminated by the Company
other than for Cause, excluding as a result of the Participant’s death or
Disability (an “Involuntary Termination”), and such Involuntary Termination
either (a) occurred within the one hundred twenty (120) day period prior to the
effective date of a Change in Control or (b) is demonstrated by the Participant
to the reasonable satisfaction of the Committee to have been at the request of a
third party who is a party to such Change in Control (in either case, an
“Involuntary Termination in Anticipation of a Change in Control”), then the
vesting of Units shall be determined in accordance with Section 5.2 and any
Vested Units shall be settled in accordance Section 7 immediately prior to the
consummation of the Change in Control.


5.4    Federal Excise Tax Under Section 4999 of the Code.


(a)Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, the amount of any acceleration of vesting called for
under this Agreement shall not exceed the amount which produces the greatest
after-tax benefit to the Participant.


(b)Determination by Independent Accountants. Upon the occurrence of any event
that might reasonably be anticipated to give rise to the acceleration of vesting
under Section 5.4(a) (an “Event”), the Company shall promptly request a
determination in writing by independent public accountants selected by the
Company (the “Accountants”). Unless the Company and the Participant otherwise
agree in writing, the Accountants shall determine and report to the Company and
the Participant within twenty (20)





--------------------------------------------------------------------------------





days of the date of the Event the amount of such acceleration of vesting,
payments and benefits which would produce the greatest after-tax benefit to the
Participant. For the purposes of such determination, the Accountants may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Participant shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make their required determination. The Company
shall bear all fees and expenses the Accountants may reasonably charge in
connection with their services contemplated by this Section 5.4(b).


6.    COMPANY REACQUISITION RIGHT.
6.1    Grant of Company Reacquisition Right. Except as provided by Section 5.3,
in the event that the Participant’s Service terminates for any reason or no
reason, with or without Cause, the Participant shall forfeit and the Company
shall automatically reacquire all Units which are not, as of the time of such
termination, Vested Units, and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”), subject to the provisions
of any employment, service or other agreement between the Participant and a
Participating Company referring to this Award.


6.2    Ownership Change Event, Dividends, Distributions and Adjustments. Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property, or any
other adjustment upon a change in the capital structure of the Company as
described in Section 9, any and all new, substituted or additional securities or
other property (other than regular, periodic dividends paid on Stock pursuant to
the Company’s dividend policy) to which the Participant is entitled by reason of
the Participant’s ownership of Unvested Units shall be immediately subject to
the Company Reacquisition Right and included in the terms “Units” and “Unvested
Units” for all purposes of the Company Reacquisition Right with the same force
and effect as the Unvested Units immediately prior to the Ownership Change
Event, dividend, distribution or adjustment, as the case may be. For purposes of
determining the number of Vested Units following an Ownership Change Event,
dividend, distribution or adjustment, credited Service shall include all Service
with any corporation which is a Participating Company at the time the Service is
rendered, whether or not such corporation is a Participating Company both before
and after any such event.


7.    SETTLEMENT OF VESTED UNITS.


7.1    Issuance of Shares of Stock. Subject to the provisions of Section 7.3
below, the Company shall issue to the Participant, on the Settlement Date with
respect to each Vested Unit to be settled on such date, one (1) share of Stock.
Shares of Stock issued in settlement of Vested Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 7.3, Section 8 or the Insider Trading Policy.


7.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of Vested Units. Except as
provided by the preceding sentence, a certificate for the shares of Stock as to
which the Award is settled shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.


7.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Vested Units
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No shares of Stock





--------------------------------------------------------------------------------





may be issued hereunder if the issuance of such shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained. As a condition to the settlement of the Vested Units, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.


7.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Vested Units.


8.    TAX WITHHOLDING.


8.1    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Participating Company, if any, which arise in connection with
the Award or the issuance of shares of Stock in settlement thereof. The Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Company have been satisfied by the Participant.


8.2    Assignment of Sale Proceeds. Subject to compliance with applicable law
and the Insider Trading Policy, the Company may require the Participant to
satisfy the tax withholding obligations in accordance with procedures
established by the Company providing for delivery by the Participant to the
Company or a broker approved by the Company of properly executed instructions,
in a form approved by the Company, providing for the assignment to a
Participating Company of the proceeds of a sale with respect to some or all of
the shares being acquired upon settlement of Vested Units.


8.3    Withholding in Shares. The Company may require the Participant to satisfy
all or any portion of a Participating Company’s tax withholding obligations by
deducting from the shares of Stock otherwise deliverable to the Participant in
settlement of the Award a number of whole shares having a fair market value, as
determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.


9.    ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.


Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number of Vested Units subject to
the Award and/or the number and kind of shares to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes





--------------------------------------------------------------------------------





of the foregoing, conversion of any convertible securities of the Company shall
not be treated as “effected without receipt of consideration by the Company.”
Any and all, new, substituted or additional securities or other property to
which the Participant is entitled by reason of ownership to shares acquired
pursuant to the Award will be immediately subject to the provisions of this
Award on the same basis as all shares originally acquired hereunder. Any
fractional Vested Unit or share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.
10.    RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.
 
The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 3.3 and Section 9. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Participant’s
Service at any time.
11.    LEGENDS.


The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
12.    MISCELLANEOUS PROVISIONS.


12.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.


12.2    Nontransferability of the Award. Prior the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Vested Units
subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.


12.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.





--------------------------------------------------------------------------------





12.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


12.5    Delivery of Documents and Notices. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company. Any and all
such documents and notices may be electronically signed.


(a)Description of Electronic Delivery and Signature. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.


(b)Consent to Electronic Delivery and Signature. The Participant acknowledges
that the Participant has read Section 12.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.5(a). The Participant agrees that any and all such documents
requiring a signature may be electronically signed and that such electronic
signature shall have the same effect as handwritten signature for the purposes
of validity, enforceability and admissibility. The Participant acknowledges that
he or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 12.5(a)
or may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 12.5(a).


12.6    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.





--------------------------------------------------------------------------------





12.7    Applicable Law. This Agreement shall be governed by the laws of the
State of Texas as such laws are applied to agreements between Texas residents
entered into and to be performed entirely within the State of Texas.


12.8    Section 409A.


(a)Compliance with Code Section 409A. Notwithstanding any other provision of the
Plan, this Award Agreement or the Grant Notice, the Plan, this Agreement and the
Grant Notice shall be interpreted in accordance with, and incorporate the terms
and conditions required by, Code Section 409A (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof). The vesting and settlement of Units awarded
pursuant to this Award Agreement are intended to qualify for the “short-term
deferral” exemption from Code Section 409A. The Company reserves the right, to
the extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Plan and/or this Award Agreement to ensure that
the Units qualify for exemption from or comply with Code Section 409A; provided,
however, that the Company makes no representations that the Units will be exempt
from Code Section 409A and makes no undertaking to preclude Code Section 409A
from applying to the Units.


(b)    Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of
Code Section 409A shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of Code Section 409A. Furthermore,
to the extent that the Participant is a “specified employee” within the meaning
of Code Section 409A as of the date of the Participant’s separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of the Participant’s separation from service shall paid to the
Participant before the date (the “Delayed Payment Date”) which is the first day
of the seventh month after the date of the Participant’s separation from service
or, if earlier, the date of the Participant’s death following such separation
from service. All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.


12.9    Clawback Policy. By accepting this Award, the Participant hereby
acknowledges and agrees that (i) this Award, and any shares the Participant may
acquire under this Award in the future or any of the proceeds of selling any
shares acquired pursuant to this Award, are subject to the Company's Clawback
Policy, and (ii) this Award, and any shares the Participant may acquire under
this Award in the future or any of the proceeds of selling any shares acquired
pursuant to this Award, is subject to the terms of such Clawback Policy, as it
may be amended from time to time by the Board in the future.  Such
acknowledgement and agreement is a material condition to receiving this Award,
which would not have been granted to the Participant otherwise.


12.10    Relocation Outside the United States. If the Participant relocates to a
country outside the United States, the Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Units
and on any shares acquired under the Plan, to the extent the Company determines
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


12.11    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.





--------------------------------------------------------------------------------






APPENDIX A


ILLUSTRATION OF ADJUSTMENT TO AVERAGE PER SHARE CLOSING PRICE
TO REFLECT ASSUMED REINVESTMENT OF CASH DIVIDENDS AND DISTRIBUTIONS


1.
Assumptions:

•
For the purposes of this illustration only, the averaging periods for
determination of the Average Per Share Closing Price are assumed to be the
10-day periods ending on the first day of the Performance Period and the last
day of the Performance Period.

•
The Company declares and pays a quarterly cash dividend of $[__] per share
throughout all periods relevant to this illustration, with ex-dividend dates
occurring each year on or about [_____],[_____],[_____] and [_____].

•
On the ex-dividend date, the dividend paid is reinvested to purchase an
additional fractional share.

•
The Performance Period begins on January 1, 2XX1 and ends on December 31, 2XX2.



2.
Calculate Average Per Share Closing Price at the beginning of the Performance
Period.



On the ex-dividend date occurring on December 28, 2XX0, assume that the dividend
of $[__] paid on one share is reinvested. Compute an adjusted Average Per Share
Closing Price for the five trading days during the 10-day period ending
01/01/2XX1.


Trading Day
Closing Price
Dividend Paid
Shares Purchased
Accumulated Shares
Total Accumulated Value
 
 
 
 
1.000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Average Per Share Closing Price with Dividends Reinvested
 



3.    Calculate Accumulated Shares During the Performance Period.


On each ex-dividend date during the Performance Period, assume that the dividend
of $[__] paid on one share is reinvested, and the fractional share is added to
the [__] accumulated shares determined during the initial averaging period.


Ex-Dividend Date
Closing Price
Dividend Paid
Shares Purchased
Accumulated Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







4.
Calculate Average Per Share Closing Price at the end of the Performance Period.



On the ex-dividend date occurring on December 28, 2XX2, assume that the dividend
of $[__] paid on one share is reinvested, and the fractional share is added to
the [__] accumulated shares determined through the last ex-dividend date prior
to the final averaging period. Compute an adjusted Average Per Share Closing
Price for the six trading days during the 10-day period ending 12/31/2XX2.







--------------------------------------------------------------------------------





Trading Day
Closing Price
Dividend Paid
Shares Purchased
Accumulated Shares
Total Accumulated Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Average Per Share Closing Price with Dividends Reinvested
 








